                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

BRENNAN CAIN,

      Plaintiff,                           Case No. 19-10086
                                           HON. VICTORIA A. ROBERTS
v.

UNIVERSITY OF MICHIGAN, et al.,

     Defendants.
_____________________________/

 ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS [ECF No. 6]
      AND DISMISSING THE COMPLAINT WITH PREJUDICE

      Plaintiff Brennan Cain (“Cain”) filed this case against the University of

Michigan and the University of Michigan-Dearborn (“Defendants”), alleging

one claim: discrimination and retaliation in violation of the Family and Medical

Leave Act (“FMLA”). Defendants move to dismiss this complaint for lack of

subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1). Defendants

also seek costs.

      This case is duplicative of an earlier case Cain filed. The Court

dismissed Cain’s first lawsuit against Defendants – which alleged the same

FMLA claim as this case – based on the sovereign immunity clause of the

Eleventh Amendment. In response to Defendants’ motion to dismiss in that




                                       1
case, Cain requested she be given leave to file an amended complaint

against her former supervisor, Rita Gordon. The Court denied the request:

      In the conclusion of her response, Cain asks to file an amended
      complaint in the alternative, or in addition, to denying
      Defendants’ motion. Plaintiff’s request is denied. See Kuyat v.
      BioMimetic Therapeutics, Inc., 747 F.3d 435, 444 (6th Cir. 2014)
      (“Both because the plaintiffs did not present an adequate motion
      and because they did not attach a copy of their amended
      complaint, the district court did not abuse its discretion in refusing
      to allow the plaintiffs to amend their complaint based on the final
      sentence of the plaintiffs' memorandum in opposition.”).

Case No. 18-12421, ECF No. 7, PageID.327.

       Despite her request in the earlier case to file an amended complaint

against Gordon, Cain did not name Gordon in this case. Instead, she filed

the same claim the Court already dismissed, against the same Defendants.

      In her Response to Defendants’ Motion to Dismiss this case, Cain

concedes that Defendants are immune. ECF No. 7, PageID.63. (“Plaintiff

does not deny that Defendant is a State actor, subject to sovereign immunity

for certain civil violations, including disability discrimination, in its role as an

employer.”). However, Cain says the Court should not grant Defendants’

Motion because ““[she] is still permitted to seek – from Ms. Gordon in her

official capacity – prospective injunctive relief.” Id. at PageID.69. She then

refers to a new complaint – which she attaches as an exhibit to her Response

– alleging a 42 U.S.C. § 1983 claim against Gordon. As the Court already


                                         2
explained to Cain, this is not proper. See Kuyat v. BioMimetic Therapeutics,

Inc., 747 F.3d 435, 444 (6th Cir. 2014) (“Both because the plaintiffs did not

present an adequate motion and because they did not attach a copy of their

amended complaint, the district court did not abuse its discretion in refusing

to allow the plaintiffs to amend their complaint based on the final sentence

of the plaintiffs' memorandum in opposition.”); Louisiana Sch. Employees’

Ret. Sys. v. Ernst & Young, LLP, 622 F.3d 471, 486 (6th Cir. 2010) (“A

request for leave to amend[,] ‘almost as an aside, to the district court in a

memorandum in opposition to the defendant’s motion to dismiss is . . . not a

motion to amend.’” (citation omitted)).

      The proper route for Cain to follow to amend a complaint is governed

by the Federal Rules of Civil Procedure.

      The Court GRANTS Defendants’ Motion to Dismiss and DISMISSES

this case against these Defendants WITH PREJUDICE.

      Moreover, because Cain’s attorneys’ decision to file the same claim

previously dismissed against the same Defendants was inexcusable and

frivolous, the Court GRANTS Defendants’ request for costs.             Cain’s

attorneys must cover Defendants’ costs associated with defending this

action, up to $1,000. Defense counsel must file a bill of costs by November

20, 2019. Cain’s attorneys must pay Defendants by December 20, 2019.


                                      3
     IT IS ORDERED.

Date: November 8, 2019       s/ Victoria A. Roberts
                             Victoria A. Roberts
                             United States District Judge




                         4
